Title: From Thomas Jefferson to David S. Franks, 11 January 1787
From: Jefferson, Thomas
To: Franks, David Salisbury



Thursday Jan. 11. 1787

My anxiety, my dear Sir, on the detention of the Marocco treaty, is inexpressible. However cogent and necessary the motives which detain you, I should be deemed inexcusable were I to let so safe an opportunity as that by Colo. Blackden pass without sending the papers on to London. Mr. Jay complained that a treaty signed in June was not ratified in October. What will they say when they shall observe that the same treaty does not reach them till March,  nine months? In the mean time our whole commerce is paying a heavy tax for insurance till it’s publication. Can you fix a day as early as Monday or Tuesday for your departure whether your baggage arrives or not? Or would you rather decline the going with the papers? In the former case, if your baggage does not arrive before your departure, any orders you may think proper to leave respecting it shall be punctually executed. I can send it to Mr. Limosin at Havre so that it may go to America in the February packet. I shall see you at the Marquis’s to-day and we will speak about this matter.
